 CHEMICAL TANK LINES, INC.221cumstances, finds to be appropriate for purposes of collective bargain-ing.In the event a majority do not vote for the Petitioner, these em-ployees shall remain a part of the existing unit and the RegionalDirector will issue a certification of results of election to such effect..[Text of Direction of Election omitted from publication.]Chemical Tank Lines,Inc.andChauffeurs,Teamsters&Helpers.Local Union No. 175, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO,tPetitioner.Case No. 9-PC-2522. January 24,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M. Kennedy,hearing officer.The hearing officer's rulings made at the hearing arefreefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer is engaged in the interstate transportation of liquidchemicals in tank-trailer trucks.The Petitioner seeks torepresent aunit of "all truckdrivers" at the Employer's St. Albans, West Virginia,terminal.In its operations at this terminal, the Employer utilizesthree -types of drivers.The Employer's so-called "regular drivers"are concededly employees of the Employer, who drive only tractorsowned by the Employer. In addition, the Employer uses driversknown as "owner-operators," who own and drive tractors which theylease to the Employer, and drivers known as "nonowner-operators,"who drive tractors of the owner-operators leased to the Employer.The Petitioner seeks to include in the unit all drivers in the above-'The AFL and CIO having merged subsequent to the hearing in this proceeding, theidentification of the Petitioner's affiliation is amended accordingly.2In view of our Decision and Order dismissing the petition herein on other grounds, wefind it unnecessary to pass on the motions of the Employer and the Intervenor to dismissthe petition on the ground of contract bar.aAs we are dismissing the petition herein on other grounds,we find it unnecessary topasson the Petitioner's contention that the Intervenor should not be permitted to partici-pate in a Board election because it is allegedly not a labor organization or is affiliatedwith a parent organization which has not complied with the filing requirements of the Act.115 NLRB No. 35. 222DECISIONSOF NATIONAL LABORRELATIONS BOARDdescribed categories.The Employer and the Intervenor contend thatthe owner-operators and nonowner-operators should not be includedin the unit because they are not employees of the Employer and thatthe only appropriate unit is that currently represented by the Inter-venor, which includes only the Employer's regular drivers and its fivemaintenance mechanics.The Petitioner would exclude the mainte-nancemechanics from the unit sought on the ground that representa-tion of such mechanics is more properly within the jurisdiction ofanother AFL union, but states that it is willing to accept representa-tion of a unitincluding the mechanics.The Employer owns all of the approximately 29 tank trailers usedin its hauling operations,and operates 16 of its own tractors, forwhich it employs 16 regular drivers.The Employer leases 16 tractorsfrom 9 owner-operators.As indicated above, the issue as to whether the owner-operators andnonowner-operators should be included in the unit depends on whetherthey are employees of the Employer, or whether, as contended by theEmployer and Intervenor,the owner-operators are independent con-tractors,and the nonowner-operators are employees of the owner-operators.The relationship between the Employer and the owner-operatorsand nonowner-operators was created,and is principally controlled, bythe lease agreements under which the Employer utilizes the leased trac-tors and their operators.The leases are for a term of 1 year, subjectto termination by either party upon 15 or 30 days' notice.The ownerof the tractor agrees to furnish the Employer with the tractor and aqualified driver.The owner may drive the equipment himself, orat his option supply any qualified driver. In either case, the lessorof the equipment is paid a single sum,equal to 70 percent of the grossrevenue for each trip, for the use of the tractor and the servicesof the driver.The Employer does not pay or deduct, on behalf of the owner-operators,such items as income-tax withholding payments or social-security payments.If the owner of the tractor supplies another todrive it, this driver, or nonowner-operator, is paid directly by theowner, on his own agreed terms, without participation of the Em-ployer.The lease itself provides that the owner-operator "agrees topay . . . all charges for State Unemployment Insurance, for FederalOld Age Benefit Insurance and for workmen's compensation .. .for all drivers who have been employed by Lessor pursuant to thislease."[Emphasis supplied.]The owner-operators select the non-owner-operators to be employed on their equipment, subject only to theEmployer's acceptance of them as satisfactory.An owner-operatormay discharge a nonowner-operator without the consent of the Em-ployer, and the owner-operator alone controls the nonowner-operator's CHEMICAL TANK LINES, INC.223time off. If in the opinion of the Employer there is reason to repri-mand a nonowner-operator, the Employer so informs the owner-oper-ator, who may adjust the matter as he chooses. The lease provides thatthe tractor shall be devoted exclusively to the service of the Employer.Interstate Commerce Commission regulations require the leased trac-tors to bear the Employer's name, and the Employer requires theleased tractors to be painted the same color as the Employer's tractors.The Employer does not arrange for or assist in financing the purchaseof any tractors.The owners are required to pay all operating andmaintenance expenses for their tractors, and to pay the expense oflicenses, collision and liability insurance, and taxes.They must alsoinsure the Employer's trailer and the cargo, and are responsible forcargo shortages, but the Employer is responsible for the mechanicalmaintenance of the tank trailers.The Employer's dispatcher makes all hauling assignments and fur-nishes the necessary information regarding destination, consignee, andexpected time for delivery.Dispatching of leased tractors is done ona trailer schedule, rather than on a tractor or driver schedule.Theleased tractors are assigned to pull designated trailers.When a traileris ready for a trip, the leased tractor regularly assigned to pull it isdispatched with it.The owners of the leased tractors must acceptassignments, unless excused by the Employer for good reason. If anonowner-operator refuses an assignment, the Employer reports hisrefusal to the owner-operator concerned.However, the owner-op-erators and nonowner-operators are free to choose their own routes,although the Employer prescribes the routes to be-traveled by its regu-lar drivers.All drivers are required by Interstate Commerce Commission to fur-nish daily "log sheets" of their activities and daily "equipment re-ports" concerning the mechanical condition of the tractors and trail-ers, and all tractor operators turn log sheets and equipment reports intotheEmployer.The owner-operators are, however, free to havemaintenance repairs made anywhere they choose, and must pay theEmployer for such repairs if made at the Employer's terminal. Inaddition to the log sheets and equipment reports, the Employer re-quires its regular drivers to maintain a daily report not required of theowner-operators and nonowner-operators.In contrast to the owner-operators and nonowner-operators, theregular drivers are salaried, and the Employer deducts income-tax andsocial-security payments from their checks.The regular drivers have-employee benefits such as paid vacations, paid holidays, group in-,surance, and leave-of-absence privileges, none of which are afforded'to'owner-operators and nonowner-operators.The Petitioner contends that there has been a significant degree ofinterchange between regular drivers and nonowner-operators, with 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDregular drivers being assigned to drive leased equipment and non-owner-operators being assigned to operate company-owned tractors.The record does not support this contention.There is evidence ofonly 1 nonowner-operator operating an Employer-owned tractor with-in 5 years.Ralph Burdette, who is no longer driving for the Em-ployer in any capacity, testified that he worked as a nonowner-opera-tor for an owner-operator named Roberts from November 1954 toMarch 1955, and that on an unspecified number of occasions whenRoberts had no work for him he drove an Employer-owned tractorfor the Employer. In March 1955 at Burdette's request he was placedon the Employer's payroll as a regular driver, and thereafter, on oc-casions when the Employer had no work for him, he was permittedto drive for some of the owner-operators.He was always paid sepa-rately by Roberts and the Employer. The Employer's terminal man-ager testified that the Employer permits regular drivers to work forowner-operators if they wish to do so during slack periods when theywould otherwise be laid off, and that on such occasions they are paidseparately by the owner=operators.He denied, however, that thedrive 'the Employer's tractors.Two nonowner-operators corrobo-rated the terminal manager's testimony, and Burdette stated that heknew of no other nonowner-operator who had driven Employer-owned tractors.Even assuming that Burdette was employed parttime on Employer-owned equipment while in the employ of an owner-operator and might be deemed to have been a part-time-employee ofthe Employer on those occasions, we find that this is not determina-tive in deciding the status of any nonowner-operators who are notemployed by the Employer in this manner. Nor does the fact thatregular drivers may be permitted occasionally to work part time forowner-operators in any way affect the issue of whether nonowner-operators are employees of the Employer.The Petitioner also contends that the Employer has "dealt with"the Intervenor concerning the owner-operators and nonowneropera-tors as part of the unit which the Intervenor represents.However,there'is no evidence that the Intervenor ever bargained with the Em-ployer on behalf of the owner-operators and nonowner-operators.Further, as such a bargaining history would not be controlling as tothe issue of their employment status even if established, we find thatthe hearing officer properly sustained objections to evidence offered bythe Petitioner for the purpose of proving an allegation that the Em-ployer and Intervenor attempted to force owner-operators and non-owner-operators to become members of the Intervenor. The Petition-er's statements in the record make it clear that this proffered testimonywas intended to show assistance or domination of the Intervenor by the CHEMICAL TANK LINES, INC.225,Employer, an allegation which relates to unfair labor practices, andwhich may not be litigated in a representation proceeding.'In support of its contention that the owner-operators and non-owner-operators are employees of the Employer, the Petitioner relieson the Board's decisions inFoster Supply Co.,109 NLRB 466, andHughes Transportation Co.,109 NLRB 458. The Employer and theIntervenor rely onCement Transport, Inc.,111 NLRB 175, in oppos-ing rihe Petitioi e>x's contentions.We find that theCement Trans-portcase, in which the Board held the owner-operators there in-volved to be independent contractors, and the nonowner-operators to,be their employees, is similar in its significant aspects to the instantcase.In that case, as here, the owner-operators selected, paid, andcontrolled the nonowner-operators.The lessee of the tractors paid thetractor owner a single sum for the use of the tractor and the services ofa qualified driver who was not identified in the lease.As in the pres-ent case, there was a clear contrast between the Employer's relation---s1lipwith owner-operators and nonowner-operators on the one hand,and the salaried drivers on the other.Conversely, theHosterandHughescases are distinguishable in sig-nificant respects from the instant case. In both cases, the employersselected the nonowner-drivers, paid the owner-operators separatelyfor the lease of the tractors and their services as drivers, and exerciseddirect supervisory powers over both the owner-operators and the non-owner-operators.On the basis of the foregoing, and the record as a whole, we find thatthe'Eiiiployer ;and,the Owner-operators who lease tractors to the Em-ployer specifically intended to establish an independent contractor re-lationship.In our opinion, the facts related above, the terms of theleases inquestion, and the freedom of the owner-operators and non-owner-operatorsfrom control by the Employer, indicate that theowner-operatorsand nonowner operators are not employees of theEmployer,-and we so find. They must therefore be excluded from theproposed unit.r We find that the I4:mployer's'salariedregulardrivers eitheralone ortogether with the mechanics may constitute an appropriate unit .5However, an administrative analysis indicates that the Petitioner hasan insufficient showing of interest in either of such units, and can onlymakethe required showing if the owner-operators and nonowner-operators were included in the unit.Under these circumstances, weshall dismiss the petition herein.6[The Board dismissed the petition.]4The MengelCo ,114 NLRB 321.National Foundry Co of NewYork,Inc,109NLRB 357cBonded Freigktways. Inc,103 NLRB 407, 410bcrtpp.Howard,Radio,Inc ,100 NLRB 293390609--5 6-v o l 115-16